Per Curiam.

Dismissed for the want of jurisdiction. Farrell v. O’Brien, 199 U. S. 100; David Kaufman & Sons Co. v. Smith, 216 U. S. 610; Downes v. Bidwell, 182 U. S. 244; Hawaii v. Mankichi, *709190 U. S. 197; Rassmussen v. United States, 197 U. S. 520; Dorr v. United States, 195 U. S. 138; Trono v. United States, 199 U. S. 521; Grafton v. United States, 206 U. S. 333.
Mr. William J. Rohde for the plaintiff in error. The Attorney General and Mr. Assistant Attorney General Harr for the defendant in error.